April 14, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al (U.S. Patent No. 6,116,689).

    PNG
    media_image1.png
    213
    497
    media_image1.png
    Greyscale

As for Claim 1, Bauer et teach a locking apparatus of a buckle of a seat belt for vehicles, comprising: 
5a sector gear bracket 24 configured to be integrally coupled to a rear pipe which is coupled to a seat cushion frame, wherein the sector gear bracket has: 
an arc-shaped locking hole 54; and 
a sector gear 48 arranged along the locking hole 10as an internal gear; 
a pole bracket 38 located at one side of the sector gear bracket, wherein the pole bracket has a shaft part 39 which is configured to pass through the locking hole and the seat cushion frame and then be integrally coupled to a 15lower end of the buckle; and a lock gear 46 arranged on an outer surface of the pole bracket as an external gear, wherein, when the shaft part is coupled to the buckle, the lock gear is configured to be disposed in the 20locking hole and configured to move in the locking hole in a diagonal direction due to a load applied to the buckle so as to be engaged with or disengaged from the sector gear.
As for Claim 5, Bauer et teach a rail bracket to which a front end of the sector 23gear bracket is rotatably coupled by a hinge pin (see annotated Fig. 1); and a seat rail 20 to which the rail bracket is fixedly coupled, wherein, when a collision occurs, the load applied to 5the buckle is transmitted to a vehicle body through the sector gear bracket, the hinge pin, the rail bracket and the seat rail.
As for Claim 6, Bauer et teach that the seat cushion frame and the seat rail are connected by a plurality of rotatable links 22, wherein, when the seat cushion frame and the rear pipe vertically move with respect to the seat rail, the seat cushion frame vertically moves due to rotation of the 15rotatable links so that a height of the seat cushion frame is adjusted, and wherein, when the seat cushion frame vertically moves, the buckle connected to the seat cushion frame vertically moves together with the seat cushion frame.
As for Claim 7, Bauer et teach that when the lower end of the buckle and the shaft part of the pole bracket are coupled to each other, a spring bracket is integrally coupled thereto, 25wherein the locking apparatus further comprises a 24return spring  57 having one end supported by the spring bracket and another end supported by the seat cushion frame, and wherein the return spring is configured to transmit a 5spring force to the spring bracket such that the lock gear is spaced apart from the sector gear so as to release engagement between the lock gear and the sector gear.
As for Claim 9, Bauer et teach that the buckle of the seat belt is connected to the seat cushion frame and the seat rail by the locking apparatus.

Claims 1, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al (U.S. Patent No. 6,902,234 B2)

    PNG
    media_image2.png
    306
    384
    media_image2.png
    Greyscale

As for Claim 1, Becker et teach a locking apparatus of a buckle of a seat belt for vehicles, comprising: 
5a sector gear bracket 26 configured to be integrally coupled to a rear pipe which is coupled to a seat cushion frame, wherein the sector gear bracket has: 
an arc-shaped locking hole (see Fig. 4); and 
a sector gear 38 arranged along the locking hole 10as an internal gear; 
a pole bracket 42 located at one side of the sector gear bracket, wherein the pole bracket has a shaft part 46 which is configured to pass through the locking hole and the seat cushion frame and then be integrally coupled to a 15lower end of the buckle; and a lock gear 48 arranged on an outer surface of the pole bracket as an external gear, wherein, when the shaft part is coupled to the buckle, the lock gear is configured to be disposed in the 20locking hole and configured to move in the locking hole in a diagonal direction due to a load applied to the buckle so as to be engaged with or disengaged from the sector gear.
As for Claim 5, Becker et teach a rail bracket to which a front end of the sector 23gear bracket is rotatably coupled by a hinge pin (see annotated Fig. 4); and a seat rail 22 to which the rail bracket is fixedly coupled, wherein, when a collision occurs, the load applied to 5the buckle is transmitted to a vehicle body through the sector gear bracket, the hinge pin, the rail bracket and the seat rail.
As for Claim 6, Becker et teach that the seat cushion frame and the seat rail are connected by a plurality of rotatable links 24, wherein, when the seat cushion frame and the rear pipe vertically move with respect to the seat rail, the seat cushion frame vertically moves due to rotation of the 15rotatable links so that a height of the seat cushion frame is adjusted, and wherein, when the seat cushion frame vertically moves, the buckle connected to the seat cushion frame vertically moves together with the seat cushion frame.
As for Claim 9, Becker et teach that the buckle of the seat belt is connected to the seat cushion frame and the seat rail by the locking apparatus.

Claims 2-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636